Citation Nr: 0201214	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and a friend 


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967, and from July 1967 to October 1973.  He died in October 
1997.  The appellant in this case claims to be his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 Administrative Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that a common-law marriage 
could not be recognized between the veteran and the 
appellant.

The Board finds that the issue of whether a common-law 
marriage could be recognized between the veteran and the 
appellant is more appropriately styled as entitlement to 
recognition by VA as the veteran's surviving spouse for the 
purpose of entitlement to VA benefits.  The Board notes that 
the re-styled issue more accurately represents the 
appellant's claim, and the matter actually decided by the RO 
in the May 1998 Administrative Decision.

In November 2001 the appellant testified at a video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran and the appellant were married in the State 
of Texas in August 1993.


2.  In September 1997, a Texas court of competent 
jurisdiction issued a divorce decree, dissolving the marriage 
of the veteran and the appellant.

3.  The veteran died in October 1997.

4.  At the time of the veteran's death, he and the appellant 
were not legally married.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as the 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1, 3.50, 3.206 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the veteran and the 
appellant were married in August 1993 in the State of Texas.

In an April 1997 letter the appellant requests that she be 
designated "wife payee."  Attached to this request is a 
March 1997 statement from a physician which indicates that 
the veteran had been declared medically incompetent to make 
decisions.


In April 1997, the veteran requested that his checks continue 
to come to him at a Waco address.  Attached to this request, 
the veteran provided the RO with copies of the above 
mentioned March 1997 physician's statement declaring him 
medically incompetent to make decisions as well as an April 
1997 treatment report which noted that he was currently 
competent for VA and medical purposes.  Additionally, the 
veteran provided the following statement:

Please note that my wife and I are estranged since 
September '96.  I have no plans to reunite.

An April 1997 social worker statement notes that the 
appellant desired to be named payee of the veteran's VA and 
Social Security funds and the veteran felt that he was 
competent to handle his own affairs.  A marital problem 
between the veteran and the appellant was noted by the social 
worker.

By a May 1997 rating decision, the RO determined that the 
veteran was competent for VA purposes.  This determination 
was confirmed by a subsequent rating decision dated in May 
1997.

A September 1997 statement on behalf of the veteran, 
apparently from a veteran's benefits counselor, reflects the 
veteran's desire to "remove" the appellant and indicates 
that the veteran and the appellant were divorced as of 
September 9, 1997.  Attached to this statement is a Notice of 
Appealable Order for Final Decree of Divorce addressed to the 
veteran.

In October 1997, the veteran died in the State of Texas.  At 
the time of his death, service connection was in effect for 
lung cancer due to herbicide exposure; schizophrenia, 
chronic, paranoid type, competent; and right inguinal 
herniorrhaphy.

In November 1997, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child, 
on which she described her relationship to the veteran as 
"surviving spouse."  On her application, she further 
claimed that she and the veteran had "lived together until 
his terminal sickness was started in 1996" and "were never 
divorced."  She reported that the veteran had secured a post 
office box in Waco.

In December 1997, the RO notified the appellant that her 
claim for payment of death benefits could not be granted 
because the evidence did not show that her marriage to the 
veteran met the requirements of law for basic eligibility. 

In February 1998, the appellant submitted a completed Form VA 
21-4170, "Statement of Marital Relationship", wherein she 
indicated that she "began living as husband and wife" with 
the veteran on September 9, 1997.  However, on the same form, 
the appellant indicated that she and the veteran were 
separated from September 9, 1997, to October 31, 1997, due to 
the veteran's sickness and his stay in "Waco Hospice."  She 
further reported that she and the veteran lived as husband 
and wife from August 1993 to October 1997 at various 
locations.  The appellant indicated that the veteran got a 
Waco post office box, where he received his VA checks, after 
he became terminally ill in June 1996 and began to go in and 
out of the Temple VA hospital and Waco hospice.

In February 1998, the appellant's sister submitted a VA Form 
21-4171, Supporting Statement Regarding Marriage, on the 
appellant's behalf in which she indicated that she knew the 
appellant and the veteran to be husband and wife.  She 
explained that the appellant and the veteran lived together 
until the veteran was in and out of the Temple VA hospital 
and in the Waco Hospice.  

A friend and co-worker of the appellant also submitted a VA 
Form 21-4171, Supporting Statement Regarding Marriage, on the 
appellant's behalf in which she provided essentially the same 
information as that which was submitted by the appellant's 
sister.  

In a June 1998 statement, the appellant requested that the RO 
reconsider the denial of her claim and appeared to argue that 
the September 1997 divorce decree was invalid.  Specifically, 
she claimed that she and the veteran had been living together 
and that the veteran was incapable of making a rational 
decision.  

The appellant cited 38 C.F.R. § 3.206 and 38 C.F.R. § 3.207 
in connection with these arguments.  In support of these 
arguments, the appellant submitted copies of a December 1996 
receipt indicating that an apartment had been rented to the 
veteran and the appellant, a March 1997 'Do Not Resuscitate' 
directive executed by her for the veteran, the March 1997 
physician's statement declaring him medically incompetent to 
make decisions, and an October 1997 treatment report 
indicating that the veteran could not be considered capable 
of participating in making informed decisions concerning his 
health care or financial affairs because he was not 
communicating with the examiner.  

In September 1998, the RO received a certified copy of the 
Final Decree of Divorce from the District Court of McLennan 
County, Texas, which showed that the veteran and the 
appellant were divorced and that the marriage between them 
was dissolved on September 9, 1997.  This document also noted 
that the veteran and the appellant appeared in person and 
through their attorneys of record.

In her December 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant maintained that she and the veteran 
were never separated during their marriage except during his 
hospitalization.  

Moreover, she claimed that she was not notified about a 
divorce until February 1998, after his death, when she 
received the divorce papers.  The appellant recalled that the 
social worker at the hospice informed her that the veteran's 
ex-wife had been trying to get him to divorce the appellant.  
She claimed that the ex-wife manipulated the veteran by 
threatening to move out of state with his children from that 
marriage.  

In a September 2001 letter to the RO, the appellant stated 
that she and the veteran were never separated until his stay 
in the hospice.  She further claimed that the boyfriend of 
the veteran's ex-wife played the part of the veteran in 
procuring the divorce.  

In the October 2001 VA Form 646, Statement of Accredited 
Representative in Appealed Case, it is conceded that the 
veteran filed for divorce and this divorce became final on 
September 9, 1997.  However, it is argued that the veteran 
filed for divorce when he was mentally incapable of making 
this type of decision.  

The appellant communicated with her congressman regarding her 
claim in October 2001.  She essentially maintained that she 
and the veteran were not separated until his illness required 
him to enter hospice care and that she did not receive 
divorce papers until November 1997.  

At her November 2001 video conference hearing before the 
undersigned Board Member, the appellant provided essentially 
the same information regarding the circumstances of her 
marriage to and divorce from the veteran as that which has 
been previously provided.  Moreover, the appellant testified 
that she and the veteran had never discussed divorce.  

The appellant's daughter from a prior relationship as well as 
a friend of the appellant testified that the appellant cared 
for the veteran during his illness.   The appellant's 
daughter further stated that the appellant and the veteran 
"were never separated the whole time that they were 
together."  


Criteria

Subject to certain requirements, DIC is payable to a 
veteran's surviving spouse because of the veteran's service-
connected death.  38 U.S.C.A. § 1310 (West 1991).

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2001).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2001).

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2001) and 38 C.F.R. § 3.50 (2001).  

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  

The threshold issue in this case is the very narrow question 
of whether the appellant is entitled to VA death benefits as 
the surviving spouse of the veteran.  The Board finds that 
the December 1999 statement of the case and the August 2001 
supplemental statement of the case adequately notified the 
appellant of the evidence necessary to substantiate her claim 
and of the action to be taken by VA.  

There is no indication of existing evidence that could 
substantiate the claim that the RO has not already obtained.  
The appellant has been fully advised of the status of the 
efforts to develop the record as well as the nature of the 
evidence needed to substantiate this claim in multiple 
communications from the RO.  She has also had an opportunity 
to respond with additional evidence or argument on the 
grounds for denying her claim.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  In any event, the 
RO has fully advised the appellant of the provisions of the 
new law, and developed her claim accordingly.

VA has satisfied its duties to notify and to assist the 
veteran in the matter addressed in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

As noted above, the veteran and the appellant were divorced 
in Texas in September 1997.  The appellant has not disputed 
that fact, but asserts that the divorce is not valid because 
the veteran's ex-wife and her boyfriend procured the divorce 
in the names of the veteran and the appellant, the veteran 
was allegedly manipulated by his ex-wife into filing for a 
divorce or, he was not mentally competent to make such a 
decision.  In any case, she claims that she and the veteran 
were not separated until his illness required hospitalization 
and hospice care and she was not notified of the divorce 
action until after his death.  In this regard, the Board 
notes that there is no evidence to suggest that the appellant 
contested the divorce proceedings once she received notice of 
such action and she has not claimed to have done so.

VA regulations provide that the validity of a divorce decree 
will be questioned by VA only when such validity is put in 
issue by a party or a person whose interest in a claim for 
benefits would be affected thereby.  Where, as here, the 
issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting the validity of divorce.  38 C.F.R. § 
3.206(a) (2001).
In this case, the record shows that the appellant and the 
veteran were both residents of Texas and were married and 
divorced in Texas.  Furthermore, it is not shown that the 
District Court of McLennan County, Texas, lacked jurisdiction 
over the veteran and appellant or the subject matter of the 
marriage at the time of the divorce decree in question.  See 
38 C.F.R. § 3.206(a).  The Board also notes that there is no 
indication that a court of competent jurisdiction in the 
State of Texas has voided or otherwise modified the decree of 
divorce, nor has the appellant so contended.

Based on the evidence demonstrating that the veteran and the 
appellant were legally divorced in September 1997 in 
accordance with the law of the State of Texas, the Board 
finds that the appellant may not be recognized as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  If she had wished to challenge the decree 
of divorce in question, she might have done so in a legal 
proceeding in a court of competent jurisdiction in the State 
of Texas; the Board simply is not the proper forum as it does 
not have the authority to correct, amend or ignore a divorce 
decree which (as here) is valid on its face.  Consequently, 
as there is no legal authority to permit the benefit sought 
by the appellant, the appeal must be denied.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).

The Board further notes it has been suggested that, even 
though the appellant and the veteran were divorced in 
September 1997, they nonetheless subsequently entered into a 
common-law marriage and remained together until the time of 
the veteran's death in October 1997.

Texas law provides in any judicial, administrative, or other 
proceeding, the informal marriage of a man and woman may be 
proved by evidence that (1) they agreed to be married, and 
(2) after the agreement they lived together in Texas as 
husband and wife, and (3) they represented to others that 
they were married.  Tex. Fam. Code § 2.401 (2000).


In this case, statements by the appellant as well as 
statements on her behalf by her daughter, sister, and two 
friends indicate that she and the veteran lived as husband 
and wife until his death and that she cared for him while he 
was in the hospital and at home during his illness.  However, 
an April 1997 letter from the veteran to the RO specifically 
stated that he and the appellant had been "estranged since 
'96" and he had no plans to reunite.  

Moreover, in September 1997, just one month prior to his 
death, the veteran sought to "remove" the appellant and 
provided proof of his divorce from her.  Accordingly, the 
Board finds that the veteran's clear expressions of an intent 
to end his marital relationship with the appellant prior to 
his death invalidate any suggestion that a common-law 
marriage existed between September 1997 and October 1997.

Inasmuch as the appellant is not entitled to recognition as 
the veteran's surviving spouse for VA purposes, she has no 
legal basis to claim entitlement to DIC benefits, improved 
death pension benefits, or accrued benefits.  The law clearly 
states that in order to be entitled to these benefits, the 
appellant must be the veteran's surviving spouse.  38 
U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 C.F.R. §§ 
3.3(b)(4), 3.54(c), 3.1000.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

